353 F.2d 282
McArthur J. BROUILLETTE, Appellant,v.UNITED STATES of America, Appellee.
No. 21969.
United States Court of Appeals Fifth Circuit.
Nov. 30, 1965.

.mcArthur J. Bouillette, Terre Haute, Ind., for appellant.
John C. Ciolino, Asst. U.S. Atty., Louis C. LaCour, U.S. Atty., New Orleans, La., for appellee.
Before JONES and THORNBERRY, Circuit Judges, and SLOAN, District judge.
PER CURIAM:


1
The appellant was denied relief sought by a motion under 28 U.S.C.A. 2255.  The district court found no merit in the contentions made nor do we.  The judgment of the district court is


2
Affirmed.